EXECUTIVE EXCISE TAX GROSS-UP AGREEMENT

        This agreement (the “Agreement”) is made effective as of January __,
2009 by and between Whiting Petroleum Corporation (the “Company”) and
____________ (the “Executive”).

        WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed, in each case subject to the terms
and conditions set forth below.

        NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

        1.    Excise Tax Gross-Up. If a Change in Control (as defined below)
occurs when the Executive is employed by the Company, then the Executive shall
be entitled to receive the benefits set forth in this Section 1.

          (a)        If any payment to the Executive under this Agreement, or
under any other agreement with, or plan of, the Company (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment” as defined in
Section 280G (or any successor provision) of the Internal Revenue Code of 1986,
including any amendments thereto or any successor tax codes thereof (the
“Code”), then the Company shall pay the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive after
deduction of any (i) excise tax imposed under Section 4999 (or any successor
provision) of the Code and any interest charges or penalties in respect of the
imposition of such excise tax (collectively, the “Excise Tax”) (but not any
federal, state or local income tax or employment tax) on the Total Payments, and
(ii) any federal, state and local income tax, employment tax, and excise tax
upon the payment provided for by this Section 1(a), is equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest stated rate of federal income tax and the marginal rate of employment
tax in the calendar year in which the Gross-Up Payment is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date the
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes.
Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment under this Section 1(a), but that the Executive
would not be subject to the Excise Tax if the Total Payments were reduced by an
amount that is not in excess of $50,000, then the amounts payable to the
Executive under the Company’s Production Participation Plan shall be reduced
(but not below zero) so that the Total Payments do not exceed the maximum amount
that could be paid to the Executive without giving rise to the Excise Tax (the
“Safe Harbor Cap”), and no Gross-Up Payment shall be made to the Executive. The
Company shall pay the Gross-Up Payment to or for the benefit of the Executive at
such time as the Company is required to withhold and remit the Excise Tax, but
in no event later than 2½ months following the calendar year in which the Change
in Control occurs (the “Payment Period”).


--------------------------------------------------------------------------------

          If, after the Payment Period, one or more additional Total Payments
are made to the Executive with the result that an additional Gross-Up Payment is
due, then the Gross-Up Payment shall be recalculated based on the Excise Tax
determined to be owed by Executive using the actual income and employment taxes
paid by the Executive on the original Gross-Up Payment and on any additional
amount of Gross-Up Payment made pursuant to this paragraph, all as determined by
National Tax Counsel (as defined below). Provided the Executive cooperates with
the Company and National Tax Counsel by providing all required documentation of
such income and employment taxes, the Company shall reimburse the Executive for
the excess of the Gross-Up Payment as recalculated over the aggregate of the
prior Gross-Up Payment(s) as soon as practicable after National Tax Counsel
determines the additional amount due, but in no event later than the end of the
calendar year following the year in which the Executive remits the additional
Excise Tax.


          (b)        Promptly following notice by the Company to the Executive
of its belief that there is a payment or benefit due the Executive which will
result in an “excess parachute payment” as defined in Section 280G of the Code
(or any successor provision), the Executive and the Company, at the Company’s
expense, shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and reasonably acceptable to the Executive (which may be
regular outside counsel to the Company), which opinion sets forth (i) the amount
of the Base Amount (as defined below), (ii) the amount and present value of
Total Payments, (iii) the amount and present value of any excess parachute
payments, and (iv) the amount of any Gross-Up Payment or the reduction of any
Total Payments to the Safe Harbor Cap, as the case may be. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) (or any successor provisions) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Executive. The opinion of National Tax Counsel
shall be addressed to the Company and the Executive and shall be binding upon
the Company and the Executive. If such National Tax Counsel so requests in
connection with the opinion required by this Section 1(b), the Executive and the
Company shall obtain, at the Company’s expense, and National Tax Counsel may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Executive solely with respect to its status under Section 280G of the Code and
the regulations thereunder.


          (c)        For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G (or any successor provision) of the Code and such “parachute
payments” shall be valued as provided therein. Present value for purposes of
this Agreement shall be calculated in accordance with Section 280G(d)(4) (or any
successor provision) of the Code. As used in this Agreement, the term “Base
Amount” means an amount equal to the Executive’s “annualized includable
compensation for the base period” as defined in Section 280G(d)(1) (or any
successor provision) of the Code.


2

--------------------------------------------------------------------------------

          (d)        In the event of an audit by the Internal Revenue Service,
or by a state or local taxing authority, of the Excise Tax on the Total Payments
or Gross-Up Payment, and, as a result of such audit, a final determination of
the amount of Excise Tax is made, the Gross-Up Payment shall be recalculated
based on the Excise Tax as finally determined and using the actual income and
employment taxes paid by the Executive on the original Gross-Up Payment(s) and
on any additional amount of Gross-Up Payment made pursuant to this Section 1(d),
all as determined by National Tax Counsel. Provided the Executive cooperates
with the Company and National Tax Counsel by providing all required
documentation of such income and employment taxes, the Company shall reimburse
the Executive for the excess (if any) of the Gross-Up Payment as recalculated
over the aggregate of the prior Gross-Up Payment(s) as soon as practicable after
National Tax Counsel determines the additional amount due, but in no event later
than the end of the calendar year following the year in which the Executive
remits the additional Excise Tax.


          (e)        The Company agrees to bear all costs associated with, and
to indemnify and hold harmless, National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 1, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.


        2.    Additional Benefits. If there is a Change in Control, then the
Company shall bear up to $15,000 in the aggregate of reasonable fees and costs
and disbursements of consultants and/or legal or accounting advisors engaged by
the Executive to advise the Executive as to matters relating to the computation
of the Gross-Up Payment under Section 1, provided such expenses are incurred
within 2½ months following the end of the calendar year in which a Change in
Control occurs.

        3.     Expenses and Interest. If, after a Change in Control of the
Company, (a) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (b) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding other than fees, costs, and
disbursements relating to the computation of the Gross-Up Payment (“Expenses”),
and prejudgment interest on any money judgment or arbitration award obtained by
the Executive calculated at the rate of interest announced by JPMorgan Chase
Bank, N.A., from time to time at its prime or base lending rate from the date
that payments to him or her should have been made under this Agreement. Within
ten days after the Executive’s written request therefor, but not later than the
end of the calendar year following the calendar year in which the Expense was
incurred, the Company shall pay to the Executive, or such other person or entity
as the Executive may designate in writing to the Company, the Executive’s
reasonable Expenses in advance of the final disposition or conclusion of any
such dispute, legal or arbitration proceeding.

3

--------------------------------------------------------------------------------

        4.     Definitions.

          (a)     “Act” means the Securities Exchange Act of 1934, as amended.


          (b)     “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule l2b-2 of the General Rules and Regulations under
the Act.


          (c)     A Person shall be deemed to be the “Beneficial Owner” of any
securities:


          (i)     which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of rights issued pursuant to the terms of any Rights Agreement of
the Company, at any time before the issuance of such securities;


          (ii)     which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
clause (ii) as a result of an agreement, arrangement or understanding to vote
such security if the agreement, arrangement or understanding: (A) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or


          (iii)     which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (ii) above) or disposing of any voting securities of the Company.


          (d)    “Board” means the Board of Directors of the Company.


4

--------------------------------------------------------------------------------

          (e)    “Change in Control” means the occurrence of any of the
following:


          (i)     any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the date of this
Agreement, pursuant to express authorization by the Board that refers to this
exception) representing 20% or more of either the then outstanding shares of
common stock of the Company or the combined Voting Power of the Company’s then
outstanding voting securities; or


          (ii)     the following individuals cease for any reason to constitute
a majority of the number of directors of the Company then serving: (A)
individuals who, on the date of this Agreement constituted the Board and (B) any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date of this Agreement, or whose appointment, election or nomination for
election was previously so approved (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this definition until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or


          (iii)     the shareholders of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (A) a merger, consolidation or share exchange which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or


5

--------------------------------------------------------------------------------

          (iv)     the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined Voting Power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


  Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.


          (f)    “Person” means any individual, firm, partnership, corporation
or other entity, including any successor (by merger or otherwise) of such
entity, or a group of any of the foregoing acting in concert.


          (g)    “Voting Power” means the voting power of the outstanding
securities of the Company having the right under ordinary circumstances to vote
at an election of the Board.


        5.    No Right to Employment. Nothing in this Agreement shall confer
upon the Executive any right to continue in the employment of the Company, or
interfere with or limit in any way the right of the Company to terminate the
Executive’s employment at any time.

        6.    Severability. Whenever possible, each portion, provision or
section of this Agreement will be interpreted in such a way as to be effective
and valid under applicable law, but if any portion, provision or section of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other portions,
provisions or sections. Rather, this Agreement will be reformed, construed and
enforced as if such invalid, illegal or unenforceable portion, provision or
section had never been contained herein.

6

--------------------------------------------------------------------------------

        7.    Complete Agreement. With respect to the subject matter herein,
this Agreement contains the complete agreement and understanding between the
parties and supersedes and preempts any prior understanding, agreement or
representation by or between the parties, written or oral.

        8.    Governing Law. Notwithstanding principles of conflicts of law of
any jurisdiction to the contrary, all terms and provisions to this Agreement are
to be construed and governed by the laws of the State of Delaware without regard
to the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.

        9.    Successors and Assigns. This Agreement will inure to the benefit
of and be enforceable by the Company and its successors and assigns. The
Executive may not assign the Executive’s rights or delegate the Executive’s
obligations hereunder.

        10.    Amendment; Waivers. This Agreement may not be amended or modified
except by the written consent of the parties hereto. The waiver by either the
Executive or the Company of a breach by the other party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the breaching party.





7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

WHITING PETROLEUM CORPORATION
_____________________________ By:____________________________________ Signature
of Executive Name:__________________________________
_____________________________ Title:___________________________________ Print
Name

















8